Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,510,416 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Double Patenting
Claims 1-11, 13, 16-26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 8-11 of U.S. Patent No.
9,578,724. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the similar invention. More specifically US patent ‘724 discuses an illumination system wherein the measurements pertaining to luminous flux are recorded while current US patent ‘416 discloses very similar measurements and calculations but with respect to electromagnetic wavelength and light intensity. Despite of those differences, the one of ordinary skill in the art would 

Current Application 16/205,071
Reference US Patent No. 9,578,724
Claim 1: A method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs) and a photodetector, wherein the method comprises: applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination;

periodically turning the plurality of emission LEDs off for short durations of time to produce periodic intervals;
measuring a forward voltage presently developed across each emission LED, one LED at a time, during a first portion of the periodic intervals; and determining, 
Claim 1: An illumination device, comprising: a plurality of light emitting diode (LED) chains; a driver circuit configured for driving the plurality of LED chains with drive currents substantially continuously to produce illumination, periodically turning the plurality of LED chains off during a first period to take measurements or communicate optical data, and supplying a non-operative drive current to each LED chain, one chain at a time, during short durations of time to measure an operating forward voltage developed across each LED chain; and a control circuit configured for determining respective drive currents needed to achieve a desired luminous flux from 
Note. Luminous flux is related to wavelengths of produced light and their intensity. 
Claim 2: The method as recited in claim 1, wherein for each emission LED, the table of stored calibration values comprises:
a first plurality of stored wavelength values, which were previously detected from the emission LED upon applying a 
Claim 5: The illumination device as recited in claim 1, further comprising a storage medium configured for storing the table of calibration values, and wherein the table of calibration values correlate forward voltage and drive current to luminous flux at a plurality of 
Claim 6: The illumination device as recited in claim 5, wherein for each LED chain, the table of calibration values comprises: a first forward voltage value measured across the LED chain using a non-operative drive current when the LED chain was previously subjected to a first temperature; a second forward voltage value measured across the LED chain using the non-operative drive current when the LED chain was previously subjected to a second temperature; a first plurality of luminous flux values detected from the LED chain using a plurality of different drive currents when the LED chain was previously subjected to the first temperature; and a second plurality of luminous flux values detected from the LED chain using the plurality of different drive currents when the LED chain was 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply different drive currents in addition to non-operative current and check for respective forward voltages in order to create more accurate data set which would allow for more precise light calibration.
Claim 3: he method as recited in claim 2, wherein the step of determining an expected wavelength value for each emission LED comprises: calculating a third plurality of wavelength values corresponding to the forward voltage presently measured across the emission LED by interpolating between the first plurality of stored wavelength values and the second plurality of wavelength values corresponding to the emission LED;
generating a relationship between the third plurality of wavelength values; and

Claim 8: The illumination device as recited in claim 6, wherein the control circuit is further configured to: calculate a third plurality of luminous flux values corresponding to an operating forward voltage measured across a given LED chain by interpolating between the first plurality of luminous flux values and the second plurality of luminous flux values associated with the given LED chain; generate a relationship between the third plurality of luminous flux values, if the desired luminous flux differs from one of 
Claim 4: The method as recited in claim 3, wherein the step of calculating the third plurality of wavelength values comprises using a linear interpolation technique to interpolate between the first and second plurality of stored wavelength values corresponding to the emission LED.
Claim 9: The illumination device as recited in claim 8, wherein the control circuit is configured to calculate the third plurality of luminous flux values by using a linear interpolation technique or a non-linear interpolation technique to interpolate between the first and second plurality of luminous flux values, and wherein selection between the linear interpolation technique and the non-linear interpolation technique is made based on a color of the given LED chain.
Claim 5: The method as recited in claim 3, wherein the step of generating the relationship comprises applying a linear interpolation or a non-linear 
Claim 10: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a higher-order 
Claim 6: The method as recited in claim 3, wherein the step of generating the relationship comprises applying a piece-wise linear interpolation to the third plurality of wavelength values to approximate a non-linear relationship between wavelength and drive current for the emission LED.
Claim 11: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a piece-wise linear interpolation to the third plurality of luminous flux values to approximate a non-linear relationship between luminous flux and drive current for the given LED chain.
Claim 7: The method as recited in claim [[1]] 2, wherein for each emission LED, the table of stored calibration values further comprises: a first plurality of stored intensity values, which were 
Claim 6: The illumination device as recited in claim 5, wherein for each LED chain, the table of calibration values comprises: a first forward voltage value measured across the LED chain using a 
Claim 8: The method as recited in claim 7, wherein the step of determining an expected intensity value for each emission LED comprises: calculating a third plurality of intensity values corresponding to the forward voltage 
Claim 8: The illumination device as recited in claim 6, wherein the control circuit is further configured to: calculate a third plurality of luminous flux values corresponding to an operating forward voltage measured across a given LED 
Claim 9: The method as recited in claim 8, wherein the step of calculating the third plurality of intensity values comprises using a linear interpolation technique to interpolate between the first and second plurality of stored intensity values corresponding to the emission LED.
Claim 9: The illumination device as recited in claim 8, wherein the control circuit is configured to calculate the third plurality of luminous flux values by using a linear interpolation technique or a non-linear interpolation technique to interpolate between the first and second plurality of luminous flux values, and wherein selection between the linear 
Claim 10: The method as recited in claim 8, wherein the step of generating the relationship comprises applying a linear interpolation to the third plurality of intensity values to generate a linear relationship between intensity and drive current for the emission LED.
Claim 10: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a higher-order interpolation to the third plurality of luminous flux values to generate a non-linear relationship between luminous flux and drive current for the given LED chain.
Claim 11: The method as recited in claim 8, wherein the step of generating the relationship comprises applying a piece-wise linear interpolation to the third plurality of intensity values to approximate a non-linear relationship between intensity and drive current for the emission LED.
Claim 11: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a piece-wise linear interpolation to the third plurality of luminous flux values to approximate a non-linear relationship between luminous flux and drive current for the given LED chain.
Claim 13: The method as recited in claim 8, wherein the first, second and third plurality of intensity values comprise 
Claims 6 and 8, wherein luminescent flux values are measured, detected and matched stored data.   
Claim 16: An illumination device, comprising: a plurality of emission light emitting diodes (LEDs); a storage medium configured for storing a table of calibration values correlating wavelength and intensity to drive current at a plurality of different temperatures for each of the plurality of emission LEDs;
an LED driver and receiver circuit configured for applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination, periodically turning the plurality of emission LEDs off for short durations of time to produce periodic intervals, and applying a non-operative drive current to each emission LED, one LED at a time, during the a first portion of the periodic intervals 
Claim 1: An illumination device, comprising: a plurality of light emitting diode (LED) chains; a driver circuit configured for driving the plurality of LED chains with drive currents substantially continuously to produce illumination, periodically turning the plurality of LED chains off during a first period to take measurements or communicate optical data, and supplying a non-operative drive current to each LED chain, one chain at a time, during short durations of time to measure an operating forward voltage developed across each LED chain; and a control circuit configured for determining respective drive currents needed to achieve a desired luminous flux from each LED chain using the operating forward voltages measured across each LED chain, a table of calibration values and one or more interpolation techniques, wherein during the first period, the control circuit instructs the driver circuit to increase the respective drive currents supplied to the 
Claim 5: The illumination device as recited in claim 1, further comprising a storage medium configured for storing the table of calibration values, and wherein the table of calibration values correlate forward voltage and drive current to luminous flux at a plurality of temperatures for each of the plurality of LED chains.
Claim 17: The illumination device as recited in claim 16, wherein for each emission LED, the table of stored calibration values comprises:
a first plurality of stored wavelength values, which were previously detected from the emission LED upon applying a plurality of different drive currents to the emission LED during a calibration phase when the emission LED was subjected to a first ambient temperature; a second 
a first plurality of stored forward voltages, which were previously measured across the emission LED before or after each of the different drive currents was applied to the emission LED during the calibration phase when the emission LED was subjected to the first ambient temperature; and a second plurality of stored forward voltages, which were previously measured across the emission LED before or after each of the different drive currents was applied to the emission LED during the calibration phase when the emission LED was subjected the second temperature.
Claim 6: The illumination device as recited in claim 5, wherein for each LED chain, the table of calibration values comprises: a first forward voltage value measured across the LED chain using a non-operative drive current when the LED chain was previously subjected to a first temperature; a second forward voltage value measured across the LED chain using the non-operative drive current when the LED chain was previously 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply different drive currents in addition to non-operative current and check for respective forward voltages in order to create more accurate data set which would allow for more precise light calibration. 
Claim 18: The illumination device as recited in claim 17, wherein for each emission LED, the control circuit is configured for determining the expected wavelength value by:
calculating a third plurality of wavelength values corresponding to the forward voltage presently measured across the emission LED by interpolating between the first plurality of stored wavelength values and the second plurality of wavelength values corresponding to the emission LED;

generating a relationship between the third plurality of wavelength values; and selecting the expected wavelength value from the generated relationship that corresponds to the drive current currently applied to the emission LED.
Claim 8: The illumination device as recited in claim 6, wherein the control circuit is further configured to: calculate a third plurality of luminous flux values corresponding to an operating forward voltage measured across a given LED chain by interpolating between the first plurality of luminous flux values and the second plurality of luminous flux values associated with the given LED chain; generate a relationship between the third plurality of luminous flux values, if the desired luminous flux differs from one of the third plurality of luminous flux values; and determine a drive current needed to achieve a desired luminous flux from the given LED chain by selecting, from the generated relationship, a drive current corresponding to the desired luminous flux.
Claim 19: The illumination device as recited in claim 18, wherein the control circuit is configured for calculating the 
Claim 9: The illumination device as recited in claim 8, wherein the control circuit is configured to calculate the third 
Claim 20: The illumination device as recited in claim 18, wherein the control circuit is configured for generating the relationship by applying a linear interpolation or a non-linear interpolation to the third plurality of wavelength values to respectively generate a linear relationship or a non-linear relationship between wavelength and drive current for the emission LED, wherein application of the linear interpolation or the non-linear interpolation is based on a color of the emission LED.
Claim 9: … wherein selection between the linear interpolation technique and the non-linear interpolation technique is made based on a color of the given LED chain.
Claim 10: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a higher-order interpolation to the third plurality of luminous flux values to generate a non-linear relationship between luminous flux and drive current for the given LED chain.
Claim 21: The illumination device as recited in claim 18, wherein the control circuit is configured for generating the relationship by applying a piece-wise linear interpolation to the third plurality of wavelength values to approximate a non-linear relationship between wavelength and drive current for the emission LED.
Claim 11: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a piece-wise linear interpolation to the third plurality of luminous flux values to approximate a non-linear relationship between luminous flux and drive current for the given LED chain.
Claim 22: The illumination device as recited in claim [[1]] 17 , wherein for each emission LED, the table of stored calibration values further comprises:
a first plurality of stored intensity values, which were previously detected from the emission LED upon applying the plurality of different drive currents to the emission LED during the calibration phase when the emission LED was subjected to the first ambient temperature; and
a second plurality of stored intensity values, which were previously detected from the emission LED upon applying the plurality of different drive currents to the 
Claim 6: The illumination device as recited in claim 5, wherein for each LED chain, the table of calibration values comprises: a first forward voltage value measured across the LED chain using a non-operative drive current when the LED chain was previously subjected to a first temperature; a second forward voltage value measured across the LED chain using the non-operative drive current when the LED chain was previously subjected to a second temperature; a first plurality of luminous flux values detected from the LED chain using a plurality of different drive currents when the LED chain was previously subjected to the first temperature; and a second plurality of luminous flux values 
Claim 23: The illumination device as recited in claim 22, wherein for each emission LED, the control circuit is configured for determining the expected intensity value by: calculating a third plurality of intensity values corresponding to the forward voltage presently measured across the emission LED by interpolating between the first plurality of stored intensity values and the second plurality of intensity values corresponding to the emission LED;
generating a relationship between the third plurality of intensity values; and
selecting the expected intensity value from the generated relationship that corresponds to the drive current currently applied to the emission LED.
Claim 8: The illumination device as recited in claim 6, wherein the control circuit is further configured to: calculate a third plurality of luminous flux values corresponding to an operating forward voltage measured across a given LED chain by interpolating between the first plurality of luminous flux values and the second plurality of luminous flux values associated with the given LED chain; generate a relationship between the third plurality of luminous flux values, if the desired luminous flux differs from one of the third plurality of luminous flux values; and determine a drive current needed to achieve a desired luminous flux from the given LED chain by selecting, from the generated relationship, a drive current corresponding to the desired luminous flux.
Claim 24: The illumination device as recited in claim 23, wherein the control circuit is configured for calculating the third plurality of intensity values comprises using a linear interpolation technique to interpolate between the first and second plurality of stored intensity values corresponding to the emission LED.
Claim 9: The illumination device as recited in claim 8, wherein the control circuit is configured to calculate the third plurality of luminous flux values by using a linear interpolation technique or a non-linear interpolation technique to interpolate between the first and second plurality of luminous flux values, and wherein selection between the linear interpolation technique and the non-linear interpolation technique is made based on a color of the given LED chain.
Claim 25: The illumination device as recited in claim 23, wherein the control circuit is configured for generating the relationship by applying a linear interpolation to the third plurality of intensity values to generate a linear relationship between intensity and drive current for the emission LED.
Claim 10: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a higher-order interpolation to the third plurality of luminous flux values to generate a non-linear relationship between luminous flux and drive current for the given LED chain.
Claim 26: The illumination device as recited in claim 23, wherein the control circuit is configured for generating the relationship by applying a piece-wise linear interpolation to the third plurality of 
Claim 11: The illumination device as recited in claim 8, wherein the control circuit is configured to generate the relationship by applying a piece-wise linear interpolation to the third plurality of luminous flux values to 
Claim 28: The illumination device as recited in claim 23, wherein the first, second and third plurality of intensity values comprise luminance values, and wherein the expected intensity value is an expected luminance value.
Claim 6: Wherein first, second and third luminous flux is being recorded and claim 8 teaches process of determination a drive current needed to achieve a desired luminous flux. 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-33 recite allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate nor render obvious following features present in the independent claims 1, 16 and 32.  
With respect to claim 1, the prior art of record does not anticipate nor render obvious a method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs) and a photodetector, comprising periodically turning the plurality of emission LEDs off for short durations of time to produce periodic 
With respect to claims 2-15, those claims allowed by the virtue of their dependency on claim 1. 
With respect to claim 16, the prior art of record does not anticipate nor render obvious an LED driver and receiver circuit configured for applying respective drive currents to the plurality of emission LEDs to drive the plurality of emission LEDs substantially continuously to produce illumination, periodically turning the plurality of emission LEDs off for short durations of time to produce periodic intervals, and applying a non-operative drive current to each emission LED, one LED at a time, during the a first portion of the periodic intervals to measure a forward voltage presently developed across each emission LED; and a control circuit configured for determining, for each emission LED, an expected wavelength value and an expected intensity value corresponding to the forward voltage presently measured across the emission LED and the drive current currently applied to the emission LED by applying one or more interpolation techniques to the table of stored calibration values. 
With respect to claims 17-31, those claims allowed by the virtue of their dependency on claim 16.
With respect to claim 32, the prior art of record does not anticipate nor render obvious a method for controlling an illumination device comprising a plurality of emission light emitting diodes (LEDs) and a photodetector, wherein the method comprises turning the plurality of emission LEDs off for durations of time to produce periodic intervals; based on measurements taken for each emission LED, one LED at a time, during a first portion of the periodic intervals, determining, for each emission LED, an expected wavelength value; measuring a photocurrent induced on the photodetector in response to the illumination produced by each emission LED, one emission LED at a time, and received by the photodetector during a second portion of the periodic intervals; measuring a forward voltage developed across the photodetector by applying a non-operative drive current to the photodetector during a third portion of the periodic intervals; and calculating, for each emission LED, a responsivity of the photodetector using the expected wavelength value determined for the emission LED, the forward voltage measured across the photodetector, and a plurality of coefficient values that are stored within the illumination device to characterize a change in the photodetector responsivity over emitter wavelength and photodetector forward voltage. 
With respect to claim 33, this claim is allowed by the virtue of its dependency on claim 32. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.

All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.


/ANGELA M LIE/
Primary Examiner, Art Unit 3992

Conferees: 
/SAMUEL G RIMELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/           Supervisory Patent Examiner, Art Unit 3992